Title: John Beckley to Edmund Randolph, [20 June] 1783
From: Beckley, John
To: Randolph, Edmund


Editorial Note
Absence from Richmond for ten days and inability to fulfill JM’s request for a copy of the Virginia General Assembly’s printed journal covering the recent sessions led Randolph to ask John Beckley, clerk of the House of Delegates, to prepare a summary of its proceedings for JM’s information (JM to Randolph, 3 June; 10 June). Beckley’s reply is included among JM’s papers, for although addressed to Randolph, it was enclosed in and obviously was meant to be a part of Randolph’s letter of 21 June 1783 to JM (q.v.).
 
Dr: Sir,
friday evening [20 June 1783]
Always disposed to oblige yo. I will endeavor to give the information you request, in a hasty & deranged statement of Legislative proceedings promising that upon the view of closing the Session on Saturday Sevenight they are drawing the Business to a finish. This day two Bills—for the relief of Debtors & for reforming County Courts were put off ’til next Session. And on yesterday the Bill “respecting half Blood inheriting in common &c.”—met the same fate. A Bill passed to day for paying the principal & interest of the army debt in 8 years commencing in 1785. it contained Imposts of 9d: pr. Bushel of Salt; 4d. Beer, Ale, Cordage, Hemp, Snuff &c. Congress Impost Bill is put off ’till Monday[.] it adopts the duties recommd. by Congress to be collected &c. by our own Officers & pd. 1/2 yearly to Congress Receiver and appropriates in aid thereof the Land & pole tax, as far as may be necessary—to continue only until principal & interest of debt is pd. as future Assembly shall after paying the yearly Interest, direct—other States to adopt the Impost also—& Govr. upon official information by Congress to declare it in force by proclamn. This Bill in its present shape, appears to me to be liable to this objection, that other states upon a view of their own particular Circumstances, will, or will not adopt a similar plan. if one State, only, refuses, it falls & thus prevents for the present a System to sink the National Debt. And on the other hand, withholding from Congress the power of collecting at the same time they reserve the right to divert this revenue after paying their annual proportion of principal & Interest, appears to me right: they sacredly pledge the faith of Virginia to pay that annual proportion. The Citizen Bill comes on to morrow & will I think be put off. As also a Bill to suspend Confiscations. The report of a Commttee of Congress on our Cession, not being acted on by Congress, will also be postponed unless the next post brings their ultimate decision. A bill to fund the whole domestic Debt is in contemplation, but I think will be put off, because no collecting of revenue can be made ’till an other Session.
They have adopted your resoltn. to revise Laws &c. since 1769. expence not exceeding 750£ & to be corrected &c. by two Judges of Chancery. A resotn. to pay £50,000 to Congress receiver is also passed & they have admitted hemp to be recd. of defaulting s[heri]ffs and allow a discount of 10 pr. Centum for taxes becoming due under Revenue Act paid in advance. They propose to pass an Appropriation Law & to amend Revenue Act so far as to repeal the duties laid by that & take off the tonnage &c.—also to preclude the receiving Commutables.
I recollect nothing else National & wish yo. may be able to Decypher this.
Your respectful & obed. Servt.
John Beckley
